Title: From George Washington to Thomas Nelson, Jr., 4 April 1781
From: Washington, George
To: Nelson, Thomas, Jr.


                        
                            Dear Sir
                            Head Quarters New Windsor 4th April 1781
                        
                        The Bearer Monsieur Camûs, an Officer in the Navy of France, goes to take the command of an armed Vessel in
                            York River. Being a stranger, he may want advice and assistance to enable him to prosecute the business on which he is
                            sent by the Chevr des Touche, you will therefore oblige me by rendering him every service in your power. I am Dear Sir Yr
                            most obt and hble Servt

                    